Appeal Reinstated; Order filed July 28, 2015




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00481-CV
                                     ____________

                        LUCIDALIA CHAVEZ, Appellant

                                           V.

                          WALTER CHAVEZ, Appellee


                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-60726

                                       ORDER

      On July 14, 2015, this court issued an order abating the appeal and directing
the trial court to file findings of fact and conclusions of law.

      On July 22, 2015, a supplemental clerk’s record was filed containing the
trial court’s signed findings of fact and conclusions of law.
       The appeal is reinstated. Appellant’s supplemental brief is due on or before
August 25, 2015. Appellee’s brief is due 30 days after appellant’s supplemental
brief is filed.

                                             PER CURIAM